HOUCK, J.
The city of Mansfield instituted an original suit in mandamus in the Court of Appeals of Richland County in which it was sought to compel the Budget Commission of the county to levy a tax for the general purpose of the city and its use. The resolution for this levy was passed by the city council on Dec. 3, 1926 and filed with the Commission the next day. The Court of Appeals held:
1. Under 5649-52 GC., the resolution authorizing the levy was not passed by the city council and same was not certified for about four months after the time fixed by statute which is the first of August.
2. The mere fact of the issuing of a certificate could not revive a resolution which had not been passed within the time required by statute.
3. While the certifying of a resolution as provided by 5649-52 GC. is only directory, being a ministerial act, the passing of a resolution by the city council to require a tax levy is of a mandatory nature and to be of legal effect, must be enacted within the time prescribed by statute.
Writ denied.
(Shields & Lemert, JJ., concur.)